Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 16, 2020

                                     No. 04-20-00367-CV

                        IN THE INTEREST OF G.E.T., A CHILD,

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-00671
                       The Honorable Laura Salinas, Judge Presiding


                                        ORDER
             On September 15, 2020, we issued an order striking the appendix to
      appellant’s brief because it included sensitive data, specifically the birth date and
      name of a person who was a minor when the underlying suit was filed, and such
      data was not redacted. See Tex. R. App. P. 9.9. We ordered appellant to file an
      amended appendix in compliance with Texas Rule of Appellate Procedure 9.9 by
      September 25, 2020.

             On September 16, 2020, appellant filed an amended appendix that
      redacted two recitations of the child’s name and birth date. However, the child’s
      name remains unredacted on pages 3, 4, 5, 7, 27, 28, 29, 31, 38, 46, and 47 of the
      amended appendix. We therefore ORDER that appellant’s amended appendix is
      STRICKEN. We further ORDER appellant to file an amended appendix in
      compliance with Texas Rule of Appellant Procedure 9.9 by September 18, 2020.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court